



AMENDMENT NO. 2 TO THE SECONDMENT AND LOGISTICS SERVICES AGREEMENT


THIS Amendment No. 2 To The Secondment And Logistics Services Agreement (this
“Amendment”), dated as of March 31, 2016, is made and entered into by and among
Tesoro Companies, Inc., a Delaware corporation (“TCI”), Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Alaska Company LLC, a Delaware limited liability company (“TAC”), Tesoro Great
Plains Midstream LLC (“TGPM”), Tesoro Great Plains Gathering & Marketing LLC
(“TGPGM”), BakkenLink Pipeline LLC (“BLP”), ND Land Holdings LLC (“NDLH”) and
Tesoro Alaska Terminals LLC (“TAT” and, together with TCI, TAC and TRMC, the
“Tesoro Group”), Tesoro Logistics GP, LLC, a Delaware limited liability company
(the “General Partner”), Tesoro Logistics Operations LLC, a Delaware limited
liability company (“TLO”), Tesoro Logistics Pipelines LLC, a Delaware limited
liability company (“TLP”), Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company (“THPPC”), Tesoro Logistics Northwest Pipeline LLC, a
Delaware limited liability company (“TLNP”), and Tesoro Alaska Pipeline Company
LLC, a Delaware limited liability company (“TAPC” and together with the General
Partner, TLO, TLP, THPPC and TLNP, the “Logistics Group”), QEP Field Services,
LLC, a Delaware limited liability company (“QEPFS”), QEP Midstream Partners GP,
LLC, a Delaware limited liability company (“QEPM GP”), QEP Midstream Partners
Operating, LLC, a Delaware limited liability company (“QEPM OpCo”), QEPM
Gathering I, LLC, a Delaware limited liability company (“QEPM Gathering”),
Rendezvous Pipeline Company, LLC, a Colorado limited liability company
(“Rendezvous”) and Green River Processing, LLC, a Delaware limited liability
company (“GRP” and together with QEPFS, QEPM GP, QEPM OpCo, QEPM Gathering and
Rendezvous, the “QEP Group”). Each signatory hereto is referred to herein as a
“Party” and collectively as the “Parties”.
RECITALS:
WHEREAS, on July 1, 2014, certain of the Parties entered into that certain
Secondment and Logistics Services Agreement (the “Secondment Agreement”)
pursuant to which the Tesoro Group agreed to provide to the Logistics Group
certain services necessary to operate, manage, maintain and report the operating
results of the Logistics Group’s assets, including gathering pipelines,
transportation pipelines, storage tanks, trucks, truck racks, terminal
facilities, offices and related equipment, real estate and other assets or
portions thereof of the Logistics Group;
WHEREAS, by Amendment No.1, dated December 2, 2014, the Secondment Agreement was
amended to add additional Parties;
WHEREAS, subsequent to Amendment No.1, TGPM, TGPGM, BLP, NDLH and TAT have
become members of the Tesoro Group’ as defined in the preamble to the Secondment
Agreement;
WHEREAS, the Parties desire to amend the Secondment Agreement to add these
entities as parties to the Secondment Agreement and as member of the Tesoro
Group.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.    AMENDMENTS
Each of TGPM, TGPGM, BLP, NDLH and TAT, respectively, is made a party for all
purposes to the Secondment Agreement, and shall hereafter be a “Party” and a
member of the “Tesoro Group” (each as defined in the Secondment Agreement.
2.    MISCELLANEOUS
(a) Other than as set forth above, the Secondment Agreement shall remain in full
force and effect as written.
(b) Except as otherwise provided herein, all costs and expenses (including legal
and financial advisory fees and expenses) incurred in connection with, or in
anticipation of, this Amendment and the transactions contemplated hereby shall
be paid by the Party incurring such expenses.
(c) This Amendment and the legal relations between the Parties shall be governed
by and construed in accordance with Section 13(d) of the Secondment Agreement.
(d) This Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.




1

--------------------------------------------------------------------------------





(e) This Amendment may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.
(f) This Amendment is solely for the benefit of the Parties and should not be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Amendment.
(g) The invalidity or unenforceability of any term or provision of this
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.
[Signatures of the Parties follow on the next page.]




    






















































2

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


TESORO LOGISTICS GP, LLC


TESORO LOGISTICS OPERATIONS LLC


TESORO LOGISTICS PIPELINES LLC


TESORO HIGH PLAINS PIPELINE COMPANY LLC


TESORO LOGISTICS NORTHWEST PIPELINE LLC


TESORO ALASKA PIPELINE COMPANY LLC


QEP FIELD SERVICES, LLC


QEP MIDSTREAM PARTNERS GP, LLC


QEP MIDSTREAM PARTNERS OPERATING, LLC


QEPM GATHERING I, LLC


GREEN RIVER PROCESSING, LLC


RENDEZVOUS PIPELINE COMPANY, LLC




By ____________________ 
Phillip M. Anderson
President








TESORO COMPANIES, INC.


TESORO REFINING & MARKETING COMPANY LLC,


TESORO ALASKA COMPANY LLC


TESORO GREAT PLAINS MIDSTREAM LLC


TESORO GREAT PLAINS GATHERING & MARKETING LLC


BAKKENLINK PIPELINE LLC
 
ND LAND HOLDINGS LLC


TESORO ALASKA TERMINALS LLC




















By ____________________ 
 Gregory J. Goff
Chairman of the Board of Managers and President



Signature Page to Amendment No. 2 to Secondment Agreement






3